01-15-00626-CV

                                                                                                                                                                             on    7/22/2015       3:27:23           PM


                                                                          OFFICE               OF      STAN             STANART                                           FILED IN
                                                                      COUNTY           CLERK,            HARRIS           COUNTY,                 TEXAS            1st COURT OF APPEALS
                                                                                   CIVIL       COURTS             DEPARTMENT                                           HOUSTON, TEXAS
                                                                                                                                                                   7/22/2015 3:35:07 PM
July     22,     2015
                                                                                                                                                                   CHRISTOPHER A. PRINE
                                                                                                                                                                           Clerk
       Court       of Appeals
301      Fannin
Houston,           Texas          77002




                                                                                     LETTER OF ASSIGNMENT

Trial     Court          Docket          Number:          1063370
Trial     Court          Number:             Three    (3)


Style:
                        H. ELLISON,                   BARBARA                 J. VISER                      VS.        2515                                      LTD
  AND           ALL            OCCUPANTS
 APPELLANT(S)                                                                                                          APPELLEE(S)


Judge: LINDA STOREY

 Appellant(s)                    Attorney:                                                                             Appellee(s)              Attorney:
 James Minerve, N 0. 24008692                                                                                          Rex L. Kesler, N o. 11357500
  115                          BlanketTrail                                                                            2311CanalStreetSuite304
 Buda,           Texas           78610                                                                                 Houston,             Texas         77003
 Phone:            (210)         336-5867                                                                              Phone:          (281)          501-3098
 Fax:          (888)          230-6397                                                                                 Fax:        (281)       501-3191
 E-Mail:           jgminever@                   aol.com                                                                E-Mail:             keslerhearings              @ gmail.com




Willie         H. Ellison,            Barbara        J. Viser,      and     all                     appellant,        filed     a Notice          of Appeal         on    July    17,   2015         the     Final
Judgment               that     was                  on     July   8, 2015.




The      Clerk’s          Record          is due     to your       office     on   or before        September           7, 2015.




/S/Joshua              Alegria
Joshua         Alegria
Deputy          Clerk
P.O.      Box      1525
Houston,           TX           77251-1525
(713)      755-64211>.o.




                                                                                        1525   I                 TX   77251-1525       I      (713)     755-6421


                                                                                                                                                                                          1    1




                                                                                                                                                                                                                     1
_


                                               N0. 1063370
                                                                                 _
    2515 CAROLINE, LTD.,                            §        IN THE COUNTY COURT
                                                    §
    V.
                                                    §     AT LAW NUMBER THREE (3)
            H. ELLISON, BARBARA J.
    VISER, and All        of 3503 Mosley
          Houston, Texas 77004,
                                                                COUNTY,
                                                            HARRIS  TEXAS

                  DEFENDANTS’ NOTICE OF APPEAL OF EVICTION JUDGMENT

           On July 8, 2015 came to be heard the above entitled and numbered cause.        hearing
    and consideringpleadings,evidenceand argument,the Courtfoundthat the Plaintiffis entitledto
    judgment. The Defendants hereby request to appeal the judgment of this court to the First
          of Appealsfor the stateof Texas.Respectfully

                                                                 submitted,

                                                             /s/ James Minerve

                                                             James Minerve
                                                             State Bar No. 24008692
                                                             115 Saddle Blanket Trail
                                                             Buda, Texas 78610
                                                             (888) 819-1440
                                                             (210)336-5867Direct
                                                             (888) 230-6397
                                                             Email:j gminerve@aol.com
                                                             Attomey for Defendants

                                                .




                       OFAPPEAL                                                            Page 1




                                                                                                    2
                                                    SERVICE
       I, the undersigned, hereby certify that a true and correct copy of the       Defendants’
Notice of Appeal was sent to Plaintiff in accordance with the Texas Rules of Civil Procedure on
July             2015 t0:
               ,
Via Fax:281.749.8l56

Jonathan Adler
2515 Caroline, Ltd.
5 Town Oaks Pl.
Bellaire, Texas 77401/s/




                                              James Minerve




                      OFAPPEAL                                                                2




                                                                                                  3
|,
                                                 Ip         IN THE COUNTY CIVILCOURT



 VS                                              Ip         AT LAWNUMBERTHREE (3)

                             ,et al              Ip                     COUNTY,TEXAS




                                            JUDGMENT



        On this the             day of                             the above          and
                                                      ,
 numbered cause, came                                          Plaintiff              referred to
 "Plaintiff")and announced ready for trial.
                referred to "Defendant")
                   been duly notified ofthe trail setting, failed to appear.
            Also announced ready for trial.
        Trial proceeded without the                         of a jury, no jury fee having been
 paid. The Court after considering the pleadings, evidence and arguments of the
 parties, is of the opinion that Defendants are guilty of forcible detainer of the
 hereinafter described premises and that Plaintiff, have and recover from
 Defendant.
                             ofthe property made the basis of this suit.
            Damages in the amount of                              It is therefore,
                                                              .
            ORDERED, ADJUDGE A                   ECREE t t
       re     ver from                                            possession of the
 located at                                                       (address)
                   (city),                                (county), Texas
 that a Writ of Possession       issue to                 officer commanding him to seize




                                                                                                    4
'   possession of said premise and           same to            after said Writ of
    Possession has been duly filed by           ifDefendants have not vacated the
    herein described


    Itisfurther
            O|ED,ADJUDGED
                     AND
                      DECREED
                          that
    Plaintiff               ·            haveand rec
       . .                                                  r .ud menta ainst
                                                                         .
                                                                                        all
    taxable court cost, together post-judgment interest rate of           % per annum
    from the date ofjudgment until paid in full. Any money in the Court registry will be
    credited towards the judgment.




    All matters not expressed granted herein are hereby denied
                                      JUL
                                        8ZIII5
    SIGNED THIS           DAY OF                        20__.
                                                    ,




                                                         PRESIDING




                                                                                              5